The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
’ This was an action in the Court below for unlawfully holding over after the expiration of the tenant’s term. The defendants were tenants at will. Notice to quit was given on the 13 th, and suit brought on the 17th.
It is contended that the action was prematurely commenced; such is not the case, and this suit does not fall within the rule of Armstrong v. Ray, 4 Cal. Rep., which was a case of non-payment of rent; although the report does not show the facts of the award which controlled the decision.
In a case of holding over after the expiration of the lease, three *190days notice is all that is required, and the instruction of thef Court that the notice was sufficient, was correct, the law having made this a sufficient notice.
Judgment affirmed.